              Case 20-35226 Document 18 Filed in TXSB on 11/02/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                     §
    In re:                                           §        Chapter 11
                                                     §
    CBL & ASSOCIATES                                 §        Case No. 20-35226 (DRJ)
    PROPERTIES, INC., et al.                         §
                                                     §
                    Debtors.1                        §        (Jointly Administered)
                                                     §

             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that the undersigned attorneys appear in the above-captioned

cases on behalf of the ad hoc group of senior unsecured noteholders (the “Ad Hoc Group of

Noteholders”), pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and respectfully request, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and Bankruptcy Code

sections 342 and 1109(b), that copies of all notices given or required to be given in the above-

captioned cases and all papers served or required to be served in such cases be served upon the

following:

                          AKIN GUMP STRAUSS HAUER & FELD LLP
                          2300 N. Field Street, Suite 2300
                          Dallas, Texas 75201
                          Phone: (214) 969-2800
                          Fax: (214) 969-4343
                          Attn: Marty L. Brimmage, Jr.
                                  mbrimmage@akingump.com




1
  A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the purposes of
these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
         Case 20-35226 Document 18 Filed in TXSB on 11/02/20 Page 2 of 4




                       AKIN GUMP STRAUSS HAUER & FELD LLP
                       One Bryant Park
                       Bank of America Tower
                       New York, New York 10036
                       Phone: (212) 872-1000
                       Fax: (212) 872-1002
                       Attn: Michael S. Stamer
                              mstamer@akingump.com
                              Meredith A. Lahaie
                              mlahaie@akingump.com
                              Abid Qureshi
                              aqureshi@akingump.com
                              Kevin Zuzolo
                              kzuzolo@akingump.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code section

1109(b), the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, notices of any application,

complaint, demand, hearing, motion, petition, order, pleadings or other request, whether formal or

informal, whether written or oral and whether transmitted or conveyed by mail, hand delivery,

telephone, electronic mail or otherwise, that is filed or given in connection with the above

captioned cases.

       PLEASE TAKE FURTHER NOTICE that this request shall not be deemed or construed

to be a waiver of any substantive or procedural rights of the Ad Hoc Group of Noteholders,

including, without limitation: (i) to have final orders in non-core matters entered only after de novo

review by the United States District Court for the Southern District of Texas (the “District Court”);

(ii) to have a trial by jury in any proceeding related to these cases or any case, controversy or

proceedings related to these cases; (iii) to have the District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal; and (iv) any other rights, claims, actions

or defenses to which the Ad Hoc Group of Noteholders may be entitled in law, in equity or

otherwise, all of which rights, claims, actions and defenses are expressly reserved.



                                                  2
         Case 20-35226 Document 18 Filed in TXSB on 11/02/20 Page 3 of 4




       PLEASE TAKE FURTHER NOTICE that the aforementioned attorneys request to be

added to the official service list for notice of all contested matters, adversary proceedings and other

proceedings in these cases.



Dated: November 2, 2020                        Respectfully Submitted,

                                               AKIN GUMP STRAUSS HAUER & FELD LLP

                                               /s/ Marty L. Brimmage, Jr.
                                               Marty L. Brimmage, Jr.
                                               State Bar No. 00793386; S.D. Tex. No. 30464
                                               2300 N. Field St., Suite 1800
                                               Dallas, TX 75201
                                               Phone: (214) 969-2800
                                               Fax: (214) 969-4343
                                               Email: mbrimmage@akingump.com

                                                               - and –

                                               AKIN GUMP STRAUSS HAUER & FELD LLP
                                               Michael S. Stamer, Esq. (pro hac vice pending)
                                               Meredith A. Lahaie, Esq. (pro hac vice pending)
                                               Abid Qureshi, Esq. (pro hac vice pending)
                                               Kevin Zuzolo, Esq. (pro hac vice pending)
                                               One Bryant Park
                                               Bank of America Tower
                                               New York, NY 10036-6745
                                               Phone: (212) 872-1000
                                               Fax: (212) 872-1002
                                               Email: mstamer@akingump.com
                                                      mlahaie@akingump.com
                                                      aqureshi@akingump.com
                                                      kzuzolo@akingump.com

                                               COUNSEL FOR AD HOC GROUP OF
                                               NOTEHOLDERS




                                                  3
        Case 20-35226 Document 18 Filed in TXSB on 11/02/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

        I hereby certify that, on November 2, 2020, a true and correct copy of the foregoing
document was served via email through the Bankruptcy Court’s Electronic Case Filing System on
the parties that have consented to such service.

                                                  /s/ Marty L. Brimmage, Jr.
                                                  Marty L. Brimmage, Jr.




                                             4
